           Case 2:19-cv-00120-GMN-VCF Document 15 Filed 06/22/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
     LPL FINANCIAL, LLC,                                  )
 4                                                        )
                            Plaintiff,                    )        Case No.: 2:19-cv-00120-GMN-VCF
 5
            vs.                                           )
 6                                                        )                       ORDER
     CHRISTOPHER J. LOSSING,                              )
 7                                                        )
                            Defendant.                    )
 8                                                        )
 9                                                        )

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States

11   Magistrate Judge Cam Ferenbach, (ECF No. 14), which recommends that Plaintiff LPL

12   Financial, LLC’s (“Plaintiff’s”) Motion for Default Judgment, (ECF No. 8), be granted in part1

13   and that final judgment be entered against Defendant Christopher Lossing (“Defendant”).

14          A party may file specific written objections to the findings and recommendations of a

15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

17   determination of those portions to which objections are made. Id. The Court may accept, reject,

18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

19   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

20   not required to conduct “any review at all . . . of any issue that is not the subject of an

21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

22   that a district court is not required to review a magistrate judge’s report and recommendation

23   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,

24
25
     1
      The R&R recommends that the Court grant Plaintiff’s Motion for Default Judgment with respect to claims 1–7
     of the Complaint, (ECF No. 1), but deny the Motion as to claim 8. (R&R 1:11–12).

                                                     Page 1 of 2
          Case 2:19-cv-00120-GMN-VCF Document 15 Filed 06/22/20 Page 2 of 2



 1   1122 (9th Cir. 2003).
 2         Here, no objections were filed, and the deadline to do so, June 16, 2020, has passed.
 3   (Min. Order, ECF No. 14).
 4         Accordingly,
 5         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 14), is
 6   ACCEPTED AND ADOPTED in full.
 7         IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment, (ECF No.
 8   8), is GRANTED in part. The Court GRANTS Plaintiff’s Motion with respect to claims 1–7
 9   of the Complaint. The Court DENIES Plaintiff’s Motion with respect to claim 8.
10         The Clerk of Court shall close the case and enter judgment accordingly.
11                     22 day of June, 2020.
           DATED this _____
12
13                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
14                                               United States District Court
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
